Appeal from a judgment of the Oswego County Court (Walter W. Hafner, Jr., J.), rendered May 18, 2006. The judgment revoked defendant’s sentence of probation and imposed a sentence of imprisonment.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment, following a hearing pursuant to CPL 410.70, revoking the sentence of probation imposed upon his conviction of criminal mischief in the third degree (Penal Law former § 145.05) and sentencing him to a term of imprisonment. We agree with defendant that County Court erred in finding that he had failed to obtain counseling for anger management, as required by the terms and conditions of his probation. We reject defendant’s contention *1539that the error warrants a reduction in the sentence, however, inasmuch as the court’s findings with respect to the other alleged violations of the terms and conditions of defendant’s probation are supported by the requisite preponderance of the evidence (see CPL 410.70 [3]; People v Maldonado, 44 AD3d 793 [2007], lv denied 9 NY3d 1035 [2008]). Present—Scudder, P.J., Hurlbutt, Smith, Fahey and Gorski, JJ.